DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 are presented for examination.  Claims 7-12 are withdrawn. 
Election/Restrictions
Applicant’s election without traverse of Species A of Fig.1-7 and claims 1-6, 13-15 in the reply filed on 09/21/2022 is acknowledged.
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of Figure 8, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/21/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “VIBRATION GENERATOR WIT TOW S-SHAPED ELASTIC BEAM PARTS OVERLAPPING 180 DEGREES”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1: Delete the extra word “being” in line 13.
Claim 1-6: Limitations: “elastic beam part” and “support part supporting” are recited as a first recitation twice in claim 1, it needs to be clarified to show which “elastic beam part” and “support part supporting” is being referred to.  Examiner recommends clarification using the words first and second to be clear on limitations. 
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1,2,4  is/are rejected under 35 U.S.C. 102(a)(1) and USC 102 (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Roberts (US PG Pub 20080265692 hereinafter “Roberts”) . 
Re-claim 1, as best understood, Roberts discloses a vibration generator (Title) comprising: a first integrated elastic support body (82) including an elastic beam part (108) configured to undergo elastic deformation (springs are 82), and a support part (90,98) supporting the elastic beam part (82), the elastic beam part and the support part being integrally formed (see Fig.2 and Fig.3); a second integrated elastic support body (84) including a second elastic beam part (108) configured to undergo elastic deformation, and a second support part (92,100)supporting the elastic beam part, the second elastic beam part and the second support part being integrally formed (annotated Fig.2 and 3); a vibrator (50) comprising a magnet (52,54) and a magnetic material (64), the vibrator (50) being [ interposed (see Fig.1) between the first integrated elastic support body (82) and the second integrated elastic support body (84), and supported so as to vibrate; and a coil (22) located inside the vibrator (50), the coil (22) being interposed and supported between (between 82 and 84) the first integrated elastic support body and the second integrated elastic support body (82 and 84).  

    PNG
    media_image1.png
    570
    479
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    364
    381
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    347
    252
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    773
    789
    media_image4.png
    Greyscale

Re-claim 2, as best understood, Roberts discloses the vibration generator according to claim 1 above, wherein each of the support part  (90,98) of the first integrated elastic support body and the second support part (92,100) of the second integrated elastic support body has two or more cylindrical surfaces (surfaces of threads of 102,104) with different radii (threads have different radiis, and also both surfaces have different radii’s internal and external), and at least one of the cylindrical surfaces (any of 90,98) of the first integrated elastic support body is connected (they are connected by other components such as the component 28, or by 85,83) to at least one of the cylindrical surfaces (any of 92,100) of the second integrated elastic support body (82 is connected to 84 via cores or shafts).  
Re-claim 4, as best understood, Roberts discloses the  vibration generator according to claim 1, wherein each of the first integrated elastic support body (82) and the second integrated elastic support body (84) includes a vibrator support part (90,92, or could be 98,100)) fixed to the elastic beam part (108) and supporting the vibrator (moving vibrator 83,85). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3,5  are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US PG Pub 20080265692 hereinafter “Roberts”) in view of Wasenczuk (US Patent 11152843 hereinafter “Wasenczuk”). 
Re-claim 3, as best understood, Roberts discloses the  vibration generator according to claim 1. 
Roberts as modified fails to explicitly teach wherein the support part of the first integrated elastic support body and the support part of the second integrated elastic support body form an outermost boundary of a housing surrounding the vibrator and the coil.  
However, Wasenczuk teaches wherein the support part (114) of the first integrated elastic support body (102) and the support part (116) of the second integrated elastic support body (104) form an outermost boundary (annotated Fig.4) of a housing (annotated Fig.1) surrounding the vibrator (40) and the coil (10).
Therefore, it would have been obvious to one with ordinary skill in the art before he effective filling date of the invention to modify the support parts of the elastic bodies disclosed by Roberts wherein the support part of the first integrated elastic support body and the support part of the second integrated elastic support body form an outermost boundary of a housing surrounding the vibrator and the coil as suggested by Wasenczuk to provide  a high moving mass by filling the internal space of the housing and more moving mass and more power (Wasenczuk, Col.11, L.55-67, Col.12, L.1-3).

    PNG
    media_image5.png
    469
    594
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    845
    887
    media_image6.png
    Greyscale

 Re-claim 5, as best understood, Roberts disclose the  vibration generator according to claim 1, each of the first integrated elastic support body (82) and the second integrated elastic support body (84) includes a vibrator support part (90,92, or could be 98,100)) fixed to the elastic beam part (108) and supporting the vibrator (moving vibrator 83,85). 
Roberts as modified fails to explicitly teach wherein the support part of the first integrated elastic support body and the support part of the second integrated elastic support body form an outermost boundary of a housing surrounding the vibrator and the coil.  
However, Wasenczuk teaches wherein the support part (114) of the first integrated elastic support body (102) and the support part (116) of the second integrated elastic support body (104) form an outermost boundary (annotated Fig.4) of a housing (annotated Fig.1) surrounding the vibrator (40) and the coil (10).
Therefore, it would have been obvious to one with ordinary skill in the art before he effective filling date of the invention to modify the support parts of the elastic bodies disclosed by Roberts wherein the support part of the first integrated elastic support body and the support part of the second integrated elastic support body form an outermost boundary of a housing surrounding the vibrator and the coil as suggested by Wasenczuk to provide  a high moving mass by filling the internal space of the housing and more moving mass and more power (Wasenczuk, Col.11, L.55-67, Col.12, L.1-3).
Claim 6  is rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US PG Pub 20080265692 hereinafter “Roberts”) in view of Wauke  (Japanese Patent Document JP5461381B2 hereinafter “Wauke”). 
Re-claim 6, as best understood, Roberts discloses the vibration generator according to claim 1 above. 
Roberts further teaches  wherein in each of the first integrated elastic support body (90) and the second integrated elastic support body, (92) substantial rigidity of first and second  support part(90,92, or could be 98,100) with respect to vibration of the vibrator is substantially higher than rigidity of the elastic beam part (108).  
Further, Roberts fails to exactly explicitly teach wherein in each of the first integrated elastic support body and the second integrated elastic support body, rigidity of the support part with respect to vibration of the vibrator is higher than rigidity of the elastic beam part.  
However, , Wauke teaches wherein in each of the first integrated elastic support body and the second integrated elastic support body (supports  39, holding vibrator), rigidity of the support part (39) with respect to vibration of the vibrator (20) is higher than rigidity of the elastic beam part (36, Page 5, Last Paragraph, Rigidity of 39 is higher than rigidity of 36).
  Therefore, it would have been obvious to one with ordinary skill in the art before he effective filling date of the invention to modify the support parts of the elastic bodies disclosed by Roberts wherein in each of the first integrated elastic support body and the second integrated elastic support body, rigidity of the support part with respect to vibration of the vibrator is higher than rigidity of the elastic beam part as suggested by Wauke  to minimize elastic strain on the device, and minimize vibration noise in an unnecessary direction movement produced by deforming portion (Wauke, Page 6, First Paragraph).
Claim 13-15  are rejected under 35 U.S.C. 103 as being unpatentable over Wasenczuk (US Patent 11031857 hereinafter “Wasenczuk”) in view of Ueda et al.(US PG Pub 20040119343 hereinafter “Ueda”).
Re-claim 13, Wasenczuk discloses a vibration generator (title) comprising: a housing (see Fig.1); a first S-letter beam elastic part (102) fixed to the housing (50,60); a second S-letter beam elastic part (see Fig.2) fixed to the housing (housing of device is in); a vibrator (40) comprising a magnet (42,44) and a magnetic material (54,56) , the vibrator (40) being interposed between the first S-letter beam elastic part and the second S-letter beam elastic part (see Fig.1), and supported so as to vibrate inside the housing (inside of housing which houses the generator 2, as in disclosure of Wasenczuk); and a coil (13) located inside the vibrator (40), the second S-letter beam elastic part being arranged in a certain degrees rotated manner about an axis perpendicular to a vibration direction of the vibrator with respect to the first S-letter beam elastic part (see Col.7, L.62-65, also Col.8, L.1-45, indicating the arms s shaped structure in springs are spread at different angles, could be 60 degrees, 72, or 90 degrees, or more or less or  may be different shapes).  
	Wasenczuk fails to explicitly teach the second S-letter beam elastic part being arranged in a 180 degrees rotated manner about an axis perpendicular to a vibration direction of the vibrator with respect to the first S-letter beam elastic part. 
	However,  Ueda teaches the second S-letter beam elastic part (51-53 arm supports) being arranged in a 180 degrees (see Fig.8) rotated manner about an axis perpendicular to a vibration direction of the vibrator with respect to the first S-letter beam elastic part (81-83 arm supports).
 Therefore, it would have been obvious to one with ordinary skill in the art before he effective filling date of the invention to modify the elastic parts and their orientation disclosed by Wasenczuk wherein the second S-letter beam elastic part being arranged in a 180 degrees rotated manner about an axis perpendicular to a vibration direction of the vibrator with respect to the first S-letter beam elastic part as suggested by Endo to make a thinner device, and allow for better support to casing and minimize noise (Endo, P[0060,0081, 0009]).


    PNG
    media_image5.png
    469
    594
    media_image5.png
    Greyscale
 
    PNG
    media_image7.png
    549
    537
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    425
    203
    media_image8.png
    Greyscale

Re-claim 14, Wasenczuk as modified discloses the vibration generator according to claim 13 above. 
Wasenczuk as modified fails to explicitly teach wherein the first S-letter beam elastic part and the second S-letter beam elastic part are arranged in a manner such that, when being projected onto a flat surface that is perpendicular to a vibrating direction of the vibrator, an end part of the first S-letter beam elastic part does not overlap with an end part of the second S-letter beam elastic part.  
	However,  Ueda teaches wherein the first S-letter beam elastic part (51-53) and the second S-letter beam elastic part (81-83) are arranged in a manner such that, when being projected onto a flat surface (surface of 4) that is perpendicular to a vibrating direction (x direction , direction of 4b) of the vibrator, an end part (annotated Fig.8) of the first S-letter beam elastic part does not overlap (annotated Fig.8) with an end part of the second S-letter beam elastic part (annotated Fig.8, they are staggered, and vibrate up and down).  
 Therefore, it would have been obvious to one with ordinary skill in the art before he effective filling date of the invention to modify the elastic parts and their orientation disclosed by Wasenczuk wherein the first S-letter beam elastic part and the second S-letter beam elastic part are arranged in a manner such that, when being projected onto a flat surface that is perpendicular to a vibrating direction of the vibrator, an end part of the first S-letter beam elastic part does not overlap with an end part of the second S-letter beam elastic part as suggested by Endo to make a thinner device, and allow for better support to casing and minimize noise (Endo, P[0060,0081, 0009]).
Re-claim 15, Wasenczuk as modified discloses the vibration generator according to claim 13 above. 
Wasenczuk as modified fails to explicitly show in figures wherein the first S-letter beam elastic part and the second S-letter beam elastic part each comprise an outer side end part, an inner side end part, and an intermediate part extending between the outer side end part and the inner side end part, the outer side end part and the inner side end part being formed at different circumferential positions.
However,  Ueda teaches wherein the first S-letter beam elastic part (51-53) and the second S-letter beam elastic part (81-83) each comprise an outer side end part, an inner side end part, and an intermediate part (51c, outer side, 51b, intermediate, end part is 51a, 52a-c, and 53 a-c, also 81a-81c, and 82a-82c, and 83a-83c, respectively have the same staggered structure as in Fig.8) extending between the outer side end part and the inner side end part (see Fig.8), the outer side end part and the inner side end part being formed at different circumferential positions (see Fig.8, the end parts are at different locations in Fig.8 in the circumferential direction).  
 Therefore, it would have been obvious to one with ordinary skill in the art before he effective filling date of the invention to modify the elastic parts and their orientation disclosed by Wasenczuk wherein the first S-letter beam elastic part and the second S-letter beam elastic part each comprise an outer side end part, an inner side end part, and an intermediate part extending between the outer side end part and the inner side end part, the outer side end part and the inner side end part being formed at different circumferential positions as suggested by Endo to make a thinner device, and allow for better support to casing and minimize noise (Endo, P[0060,0081, 0009]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO892 for more references. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834